Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 03/15/2022, in which claims 1, 9, 18 were amended, claims 3, 5, 7-8, 11-17, 20-21, 24-26, 29 was cancelled, claims 33-41 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6, 9-10, 18-19, 22-23, 27-28, 30-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “the silicon nitride patterned structures” in line 16. There is insufficient antecedent basis for this limitation in the claim. It is unclear “the silicon nitride patterned structures” refers to the first patterned structures or refers to additional patterned structures different from the first patterned structures.
For the purpose of this Action, the above limitation of claim 1 will be interpreted and examined as -- the first patterned structures comprising silicon nitride--.

Regarding claim 9, claim 9 recites “the silicon nitride patterned structures” in line 14. There is insufficient antecedent basis for this limitation in the claim. It is unclear “the silicon nitride patterned structures” refers to the first patterned structures or refers to additional patterned structures different from the first patterned structures.
For the purpose of this Action, the above limitation of claim 9 will be interpreted and examined as -- the first patterned structures comprising silicon nitride--.

Regarding claim 18, claim 18 recites “the silicon nitride patterned structures” in line 12. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this Action, the above limitation of claim 18 will be interpreted and examined as -- the plurality of mandrels--.
Claim 18 further recites “the second spacers of silicon oxide” in line 13. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this Action, the above limitation of claim 18 will be interpreted and examined as -- the second spacers --.

Regarding claim 39, claim 39 recites “the silicon nitride patterned structures” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this Action, the above limitation of claim 39 will be interpreted and examined as -- the plurality of mandrels--.
Regarding claim 40, claim 40 recites “the exposed first patterned structures” in line 2. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this Action, the above limitation of claim 40 will be interpreted and examined as -- the exposed plurality of mandrels--.

Regarding claim 41, claim 41 recites “the first patterned structures” in line 2. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this Action, the above limitation of claim 41 will be interpreted and examined as -- the plurality of mandrels--.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965) and Behera et al. (US Pub. 20160005596).
Regarding claims 1, 4 and 6, Tan et al. discloses in Fig. 2A-2F, paragraph [0013], [0016]-0019], paragraph [0023]-[0025], claims 11, 15-19 a method for processing a substrate, comprising: 
providing the substrate [205] with a plurality of first patterned structures [210] and an underlying layer [hard mask], the plurality of patterned structures [210] having at least a first pitch [2.5x], the plurality of first patterned structures [210] comprising silicon nitride [Fig. 2A, claim 14, paragraph [0016]];
forming a first spacer layer [215] over the plurality of first patterned structures [210][Fig. 2B]; 
forming a plurality of first spacers [215] from said first spacer layer [215] by performing a first spacer plasma etch process wherein after completion of the forming of the plurality of first spacers [220], top surfaces of the plurality of first patterned structures [215] are exposed [Fig. 2C]; 
after forming of the plurality of first spacers [215], forming a second spacer layer [220] over the first spacers [215] and over the exposed top surfaces of the plurality of first patterned structures [210], wherein the second spacer layer [220] comprises silicon oxide [Fig. 2D, claim 16]; 
forming a plurality of second spacers [220] from said second spacer layer [220] by performing a second spacer plasma etch process, and wherein after forming the plurality of second spacers [220], the top surfaces of the first patterned structures [210] are exposed and top surfaces of the first spacers [215] are exposed, wherein the first patterned structures comprising silicon nitride [210] are on one side of the first spacers [215] and the second spacers of silicon oxide [220] are on an opposite side of the first spacers [215][Fig. 2E]; and 
performing a first spacer etch removal process, wherein after performing the first spacer etch removal process, the plurality of first patterned structures [210] and the plurality of second spacers [220] together form a masking layer for generating a second pattern on the substrate [205], the second pattern having a second pitch [0.5x], the second pitch [0.5x] being less than the first pitch [2.5x].
Tan et al. fails to disclose 
wherein the first spacer layer is an organic layer, the organic layer comprising CxHyN;
forming the organic layer with a plasma deposition process;
the plurality of organic spacers comprised of pyrrole;
the organic layer comprised of pyrrole;
However, Tan discloses in paragraph [0025] that “[i]t is, of course, possible to use other materials as first features and first and second conformal spacers. In general, materials are selected so that an etch chemistry is able to discriminate between the backbone (i.e., first features, 110, 210, 310, 311,410, and 411) and the second spacer film (i.e., 120, 220, 320, and 420), so that the first spacer film can be selectively etched away leaving the first and second (spacer) features.” Thus, Tan explicitly disclosed that the first conformal spacer film can comprise other materials than the materials disclosed in Table 1, the materials disclosed in Table 1 are merely exemplary materials, not exclusive materials. 
Tan et al. further discloses that the first spacers are sacrificial spacers.
Kim et al. discloses in Fig. 2H-2I, paragraph [0064], [0079]
the first spacers [160a] are sacrificial spacers;
wherein the first spacer layer [160a] is an organic layer, the organic layer comprising CxHyN [paragraph [0064]];
the plurality of organic spacers [160a] comprised of pyrrole;
the organic layer [160/160a] comprised of pyrrole.
Behera et al. discloses in Fig. 3D, paragraph [0007], [0031], [0043]
the organic layer comprising CxHyN;
forming the organic layer by a plasma deposition process [paragraph [0026]];
the plurality of organic spacers [341] comprised of pyrrole [paragraph [0031]];
the organic layer comprised of pyrrole [paragraph [0031]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim et al. and Behera et al. into the method of Tan et al. to include wherein the first spacer layer is an organic layer, the organic layer comprising CxHyN; forming the organic layer with a plasma deposition process; the plurality of organic spacers comprised of pyrrole; the organic layer comprised of pyrrole. The ordinary artisan would have been motivated to modify Tan et al. in the above manner for the purpose of providing a spacer material that acts as a protective layer during the subsequent process and that provides excellent conformality higher than 95% with improved film properties and providing suitable spacer material that can be removed selectively relative to the patterned structures to form a pattern on the substrate [paragraph [0007], [0017], [0031], [0043], [0055] of Behera et al., paragraph [0066]-[0067] of Kim et al.]]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Tan discloses forming the plurality of first spacers [215] from said first spacer layer [215] by performing a first spacer plasma etch process. Behera et al. and Kim et al. suggests first spacers comprises organic layers. Thus, the combination of Tan, Behera et al. and Kim et al. would result to “forming a plurality of organic spacers from said organic layer by performing a first spacer plasma etch process.” Further, the ordinary artisan would have been motivated to modify Tan, Behera et al. and Kim et al. to include forming a plurality of organic spacers from said organic layer by performing a first spacer plasma etch process for the purpose of providing suitable etching method for etching organic layers. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Tan discloses wherein the first patterned structures comprising silicon nitride [210] are on one side of the first spacers [215] and the second spacers of silicon oxide [220] are on an opposite side of the first spacers [215]. Kim et al. discloses in Fig. 2H, the first spacers [160a] is organic spacers. Kim further discloses the first patterned structures [150] are on one side of the organic spacers [160a] and the second spacers [170b] are on an opposite side of the organic spacers [160a]. Thus, incorporate the organic material disclosed by Kim into the first spacers disclosed by Tan would result to “the first patterned structures comprising silicon nitride are on one side of the organic spacers and the second spacers of silicon oxide are on an opposite side of the organic spacers.”
Claims 1, 4, 6, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. 20130065397) in view of Tan et al. (US Pub. 20120164837), Kim et al. (US Pub. 20130034965) and Behera et al. (US Pub. 20160005596) 
Regarding claims 1, 4 and 6, Chen discloses in Fig. 2C-2F, paragraph [0017]-[0018] a method for processing a substrate, comprising: 
providing the substrate [100 and 110] with a plurality of first patterned structures [110] and an underlying layer [100], the plurality of patterned structures [110] having at least a first pitch [Fig. 2C];
forming a first spacer layer [sacrificial layer] over the plurality of first patterned structures [110][Fig. 2D, step 368 of Fig. 6]; 
forming a plurality of first spacers [140] from said first spacer layer [sacrificial layer] by performing a first spacer etch process wherein after completion of the forming of the plurality of first spacers [140], top surfaces of the plurality of first patterned structures [110] are exposed [Fig. 2D and step 368 of Fig. 6]; 
after forming of the plurality of first spacers [140], forming a second spacer layer [structural layer] over the first spacers [140] [Fig. 2D, step 370 of Fig. 6]; 
forming a plurality of second spacers [150] from said second spacer layer [structural layer] by performing a second spacer etch process, and wherein after forming the plurality of second spacers [150], the top surfaces of the first patterned structures [110] are exposed and top surfaces of the first spacers [140] are exposed, wherein the first patterned structures [110] are on one side of the first spacers [140] and the second spacers [150] are on an opposite side of the first spacers [140][Fig. 2D, step 370 of Fig. 6]; and 
performing a first spacer etch removal process, wherein after performing the first spacer etch removal process, the plurality of first patterned structures [110] and the plurality of second spacers [150] together form a masking layer for generating a second pattern on the substrate [100], the second pattern having a second pitch, the second pitch being less than the first pitch [Fig. 2E-2F, step 384 of Fig. 6].
Chen fails to disclose 
the plurality of first patterned structures comprising silicon nitride;
forming the plurality of first spacers from said first spacer layer by performing a first spacer plasma etch process;
forming the second spacer layer over the exposed top surfaces of the plurality of first patterned structures, wherein the second spacer layer comprises silicon oxide;
forming a plurality of second spacers from said second spacer layer by performing a second spacer plasma etch process.
Tan et al. discloses in Fig. 2A-2F
the plurality of first patterned structures [210] comprising silicon nitride [Fig. 2A, claim 3, claim 14, paragraph [0016]];
forming the plurality of first spacers [215] from said first spacer layer by performing a first spacer plasma etch process [Fig. 2C, paragraph [0017]];
forming the second spacer layer [220] over the first spacers [215] and over the exposed top surfaces of the plurality of first patterned structures [210], wherein the second spacer layer [220] comprises silicon oxide [Fig. 2D, claim 6 and claim 16]; 
forming the plurality of second spacers [220] from said second spacer layer [220] by performing a second spacer plasma etch process, wherein the first patterned structures comprising silicon nitride [210] are on one side of the first spacers [215] and the second spacers of silicon oxide [220] are on an opposite side of the first spacers [215][Fig. 2E, paragraph [0018]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tan et al. into the method of Chen to include the plurality of first patterned structures comprising silicon nitride; forming the plurality of first spacers from said first spacer layer by performing a first spacer plasma etch process; forming the second spacer layer over the exposed top surfaces of the plurality of first patterned structures, wherein the second spacer layer comprises silicon oxide; forming a plurality of second spacers from said second spacer layer by performing a second spacer plasma etch process. The ordinary artisan would have been motivated to modify Chen in the above manner for the purpose of providing suitable alternative materials of the first patterned structures and of the second spacer layer; providing suitable etching method for forming spacer [claims 3, 6, 14, 16 and paragraph [0017]-[0018] of Tan et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 
Chen and Tan et al. fails to disclose 
wherein the first spacer layer is an organic layer, the organic layer comprising CxHyN;
forming the organic layer with a plasma deposition process;
the plurality of organic spacers comprised of pyrrole;
the organic layer comprised of pyrrole;
However, Chen and Tan et al. suggests that the first spacers are sacrificial spacers. 
Chen discloses in paragraph [0004] that “many material choices for these two consecutive spacers are possible, provided that they have high etching selectivity to each other. 
Tan discloses in paragraph [0025] that “[i]t is, of course, possible to use other materials as first features and first and second conformal spacers. In general, materials are selected so that an etch chemistry is able to discriminate between the backbone (i.e., first features, 110, 210, 310, 311,410, and 411) and the second spacer film (i.e., 120, 220, 320, and 420), so that the first spacer film can be selectively etched away leaving the first and second (spacer) features.” Thus, Tan explicitly disclosed that the first conformal spacer film can comprise other materials than the materials disclosed in Table 1, the materials disclosed in Table 1 are merely exemplary materials, not exclusive materials. 
Kim et al. discloses in Fig. 2H-2I, paragraph [0064], [0079]
the first spacers [160a] are sacrificial spacers;
wherein the first spacer layer [160a] is an organic layer, the organic layer comprising CxHyN [paragraph [0064]];
the plurality of organic spacers [160a] comprised of pyrrole;
the organic layer [160/160a] comprised of pyrrole.
Behera et al. discloses in Fig. 3D, paragraph [0007], [0031], [0043]
the organic layer comprising CxHyN;
forming the organic layer by a plasma deposition process [paragraph [0026]];
the plurality of organic spacers [341] comprised of pyrrole [paragraph [0031]];
the organic layer comprised of pyrrole [paragraph [0031]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim et al. and Behera et al. into the method of Chen and Tan et al. to include wherein the first spacer layer is an organic layer, the organic layer comprising CxHyN; forming the organic layer with a plasma deposition process; the plurality of organic spacers comprised of pyrrole; the organic layer comprised of pyrrole. The ordinary artisan would have been motivated to modify Chen and Tan et al. in the above manner for the purpose of providing a spacer material that acts as a protective layer during the subsequent process and that provides excellent conformality higher than 95% with improved film properties and providing suitable spacer material that can be removed selectively relative to the patterned structures to form a pattern on the substrate [paragraph [0007], [0017], [0031], [0043], [0055] of Behera et al., paragraph [0066]-[0067] of Kim et al.]]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Tan discloses forming the plurality of first spacers [215] from said first spacer layer [215] by performing a first spacer plasma etch process. Behera et al. and Kim et al. suggests first spacers comprises organic layers. Thus, the combination of Tan, Behera et al. and Kim et al. would result to “forming a plurality of organic spacers from said organic layer by performing a first spacer plasma etch process.” Further, the ordinary artisan would have been motivated to modify Chen, Tan, Behera et al. and Kim et al. to include forming a plurality of organic spacers from said organic layer by performing a first spacer plasma etch process for the purpose of providing suitable etching method for etching organic layers. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Chen discloses the first patterned structures [110] are on one side of the first spacers [140] and the second spacers [150] are on an opposite side of the first spacers. Tan discloses in claim 14 and 16, the first patterned structures comprising silicon nitride, the second spacers of silicon oxide. Tan further discloses wherein the first patterned structures comprising silicon nitride [210] are on one side of the first spacers [215] and the second spacers of silicon oxide [220] are on an opposite side of the first spacers [215]. Kim et al. discloses in Fig. 2H, the first spacers [160a] is organic spacers. Kim further discloses the first patterned structures [150] are on one side of the organic spacers [160a] and the second spacers [170b] are on an opposite side of the organic spacers [160a]. Thus, incorporate the organic material disclosed by Kim into the first spacers disclosed by Chen and Tan would result to “the first patterned structures comprising silicon nitride are on one side of the organic spacers and the second spacers of silicon oxide are on an opposite side of the organic spacers.”

Regarding claims 34-35, Chen et al. discloses in Fig. 2C-2E 
wherein after forming the plurality of second spacers [150], a height of the exposed first patterned structures [110] is higher than at least one of a height of the exposed first spacers [140] and a height of the second spacers [150];
wherein after removing the plurality of first spacers [140], the height of the first patterned structures [110] is higher than the height of the second spacers [150].
Behera et al. also discloses in Fig. 5G
 wherein after forming the plurality of second spacers [571], a height of the exposed first patterned structures [521] is higher than at least one of a height of the exposed first spacers [561] and a height of the second spacers [571].
Kim et al. discloses the first spacers are organic spacers. 
Thus, the combination of Kim et al., Behera et al., and Chen et al. suggests “wherein after forming the plurality of second spacers, a height of the exposed first patterned structures is higher than at least one of a height of the exposed organic spacers and a height of the second spacers; wherein after removing the plurality of organic spacers, the height of the first patterned structures is higher than the height of the second spacers.”

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965), Behera et al. (US Pub. 20160005596) as applied to claim 1 above and further in view of Lee et al. (US Pub. 20070287299).
Regarding claim 2, Tan et al., Kim et al. and Behera et al. fails to disclose  
the forming the organic layer and the forming the plurality of organic spacers being performed by a cyclic deposition etch process.
Lee et al. discloses in Fig. 3B-3I and paragraph [0012], paragraph [0024], paragraph [0050], paragraph [0057]-[0075]
the forming the organic layer [240] and the forming the plurality of organic spacers [240h] being performed by a cyclic deposition etch process;
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lee et al. into the method of Tan et al., Kim et al. and Behera et al. to include the forming the organic layer and the forming the plurality of organic spacers being performed by a cyclic deposition etch process. The ordinary artisan would have been motivated to modify Tan et al., Kim et al. and Behera et al. in the above manner for the purpose of providing suitable method for forming spacers having desired width and a desired shape [paragraph [0012], paragraph [0061] of Lee et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965), Behera et al. (US Pub. 20160005596) and Guo et al. (US Pub. 20170103888).
Regarding claims 9 and 10, Tan et al. discloses in Fig. 2A-2F, paragraph [0016]-0019], paragraph [0023]-[0025], claims 11-12, 15-19 a method for processing a substrate, comprising: 
providing the substrate [205] with a plurality of first patterned structures [210] comprising silicon nitride [Fig. 2A, claim 14, paragraph [0016]]; 
forming a plurality of first spacers [215] adjacent to the plurality of first patterned structures [210] with one or more deposition and (plasma) etch processes such that, after forming, the plurality of first spacers [215] are provided on sides of the first patterned structures [210] and tops of the first patterned structures [210] are exposed [Fig. 2B-2C, paragraph [0017]]; 
forming a plurality of second spacers [220] adjacent to the plurality of first spacers [215] wherein the forming of the plurality of second spacers [220] includes performing a deposition process to deposit a second spacer material at a temperature, the second spacer material comprising silicon oxide, the forming of the plurality of second spacers [220] further comprising etching the second spacer material with a plasma etch to expose top surfaces of the plurality of first spacers [215] and top surfaces of the plurality of first patterned structures [210], wherein the first patterned structures comprising silicon nitride [210] are on one side of the first spacers [215] and the second spacers of silicon oxide [220] are on an opposite side of the first spacers [215][Fig. 2D-2E, claim 16, paragraph [0018]]; 
removing the plurality of first spacers [215] after forming the plurality of second spacers [220][Fig. 2F], 
wherein after removing the plurality of first spacers [215], the plurality of first patterned structures [210] and the plurality of second spacers [220] together forming a masking layer which has masking layer structures having a pitch [0.5x] that is 26nm or less [claim 12, paragraph [0016] and paragraph [0019]].
Tan et al. fails to disclose 
wherein the plurality of first spacers comprise a plurality of organic spacers;
forming the plurality of organic spacers with one or more plasma deposition;
the plurality of organic spacers comprised of CxHyN;
the plurality of organic spacers comprised of pyrrole.
However, Tan discloses in paragraph [0025] that “[i]t is, of course, possible to use other materials as first features and first and second conformal spacers. In general, materials are selected so that an etch chemistry is able to discriminate between the backbone (i.e., first features, 110, 210, 310, 311,410, and 411) and the second spacer film (i.e., 120, 220, 320, and 420), so that the first spacer film can be selectively etched away leaving the first and second (spacer) features.” Thus, Tan explicitly disclosed that the first conformal spacer film can comprise other materials than the materials disclosed in Table 1, the materials disclosed in Table 1 are merely exemplary materials, not exclusive materials. 
Tan et al. further discloses that the first spacers are sacrificial spacers.
Kim et al. discloses in Fig. 2H-2I, paragraph [0064], [0079]
the first spacers [160a] are sacrificial spacers;
wherein the plurality of first spacers [160a] comprise a plurality of organic spacers;
the plurality of organic layers comprising CxHyN [paragraph [0064]];
the plurality of organic spacers [160a] comprised of pyrrole [paragraph [0064]];
Behera et al. discloses in Fig. 3D, paragraph [0007], [0031], [0043]
the plurality of organic layers comprising CxHyN;
forming the plurality of organic spacers with one or more plasma deposition [paragraph [0026]];
the plurality of organic spacers [341] or [571] comprised of pyrrole [paragraph [0031]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim et al. and Behera et al. into the method of Tan et al. to include wherein the plurality of first spacers comprise a plurality of organic spacers; forming the plurality of organic spacers with one or more plasma deposition; the plurality of organic spacers comprised of CxHyN; the plurality of organic spacers comprised of pyrrole. The ordinary artisan would have been motivated to modify Tan et al. in the above manner for the purpose of providing a spacer material that acts as a protective layer during the subsequent process and that provides excellent conformality higher than 95% with improved film properties and providing suitable spacer material that can be removed selectively relative to the patterned structures to form a pattern on the substrate; [paragraph [0007], [0017], [0031], [0043], [0055] of Behera et al., paragraph [0066]-[0067] of Kim et al.]]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Tan discloses wherein the first patterned structures comprising silicon nitride [210] are on one side of the first spacers [215] and the second spacers of silicon oxide [220] are on an opposite side of the first spacers [215]. Kim et al. discloses in Fig. 2H, the first spacers [160a] is organic spacers. Kim further discloses the first patterned structures [150] are on one side of the organic spacers [160a] and the second spacers [170b] are on an opposite side of the organic spacers [160a]. Thus, incorporate the organic material disclosed by Kim into the first spacers disclosed by Tan would result to “the first patterned structures comprising silicon nitride are on one side of the organic spacers and the second spacers of silicon oxide are on an opposite side of the organic spacers.”
Tan fails to disclose
wherein performing the deposition process to deposit the second spacer material at the temperature comprising performing the deposition process to deposit the second spacer material at a temperature of less than 150°C.
However, Tan discloses in claim 6 and claim 16 the second spacer layer comprised silicon oxide. Behera et al. also discloses in paragraph [0043], paragraph [0050], lines 8-9 the second spacer layer [oxide spacer] comprised silicon oxide deposited on the plurality of organic spacers [1st carbon spacer] during a deposition process.
Guo et al. discloses in paragraph [0001], [0030]-paragraph [0036]
performing the deposition process to deposit a silicon oxide spacer material at a temperature of less than 150°C.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Guo et al. into the method of Tan et al., Kim et al. and Behera et al. to include wherein performing the deposition process to deposit the second spacer material at the temperature comprising performing the deposition process to deposit the second spacer material at a temperature of less than 150°C. The ordinary artisan would have been motivated to modify Tan et al., Kim et al. and Behera et al. in the above manner for the purpose of providing suitable method for forming a spacer comprised of silicon oxide [paragraph [0001] of Guo et al].

Claims 18, 22, 23, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965), Behera et al. (US Pub. 20160005596), Yoon et al. (US Pub. 20170213731), Sandhu (US Pub. 20070281219) and Guo et al. (US Pub. 20170103888).
Regarding claims 18, 22, 23 and 27, Tan et al. discloses in Fig. 2A-2F, paragraph [0016]-0019], paragraph [0023]-[0025], claims 11-12, 15-19 a method for performing a self-aligned triple patterning pitch splitting masking process, comprising: 
providing a substrate [paragraph [0023]-[0024]];
providing a plurality of mandrels [210] on the substrate [205]; 
forming a plurality of first spacers [215] on the substrate [205], the forming of the first spacers including performing a deposition and plasma etch steps such that, after forming of the first spacers, top surfaces of the plurality of mandrels [210] are exposed and the plurality of first spacers [215] extend along sides of the plurality of mandrels [210][Fig. 2C, paragraph [0017]]; 
forming a plurality of second spacers [220] on the substrate [205], at least one of the plurality of first spacers [215] being located between at least one of the plurality of mandrels [210] and at least one of the plurality of second spacers [220] such that plurality of mandrels [210] are on one side of the first spacers [215] and the second spacers [220] are on an opposite side of the first spacers [215][Fig. 2D]; 
performing a first spacer etch removal process, the plurality of mandrels [210] and the plurality of second spacers [220] remaining on the substrate [205] after the first spacer etch removal process [Fig. 2F and paragraph [0019]]; and 
after the first spacer etch removal process, utilizing the plurality of mandrels [210] and the plurality of second spacers [220] as a self-aligned triple patterning pitch splitting mask during at least one subsequent etch step [claim 18, paragraph [0020] and paragraph [0023]];
wherein the plurality of mandrels [210] are comprised of silicon nitride [claim 14, paragraph [0016]]; and
wherein the plurality of second spacers [220] are comprised of silicon oxide deposited to cover the exposed top surfaces of the plurality of mandrels [210] and to cover top and side surfaces of the plurality of first spacers [215][Fig. 2D, claim 16]; 
wherein after depositing of the silicon oxide [220], and prior to removing the plurality of first spacers [215], the silicon oxide [220] is etched with a plasma and wherein the etching of the silicon oxide [220] exposes the top surfaces of the plurality of mandrels [210] and the top surfaces of the plurality of first spacers [Fig. 2E, paragraph [0018]];
wherein the self-aligned triple patterning pitch splitting mask having a pitch of 26 nm or less [claim 12, paragraph [0016] and paragraph [0019]].
Tan et al. fails to disclose 
wherein the plurality of first spacers comprise a plurality of organic spacers comprising at least one of CxHyNz or CxHy, the forming of the organic spacers including performing plasma deposition and plasma etch steps;
the plurality of organic spacers comprised of pyrrole; 
the organic spacer comprised of pyrrole.
However, Tan discloses in paragraph [0025] that “[i]t is, of course, possible to use other materials as first features and first and second conformal spacers. In general, materials are selected so that an etch chemistry is able to discriminate between the backbone (i.e., first features, 110, 210, 310, 311,410, and 411) and the second spacer film (i.e., 120, 220, 320, and 420), so that the first spacer film can be selectively etched away leaving the first and second (spacer) features.” Thus, Tan explicitly disclosed that the first conformal spacer film can comprise other materials than the materials disclosed in Table 1, the materials disclosed in Table 1 are merely exemplary materials, not exclusive materials. 
Tan et al. further discloses that the first spacers are sacrificial spacers.
Kim et al. discloses in Fig. 2H-2I, paragraph [0064], [0079]
the first spacers [160a] are sacrificial spacers;
wherein the plurality of first spacers [160a] comprise a plurality of organic spacers comprising at least one of CxHyNz or CxHy [paragraph [0064]];
the organic spacer/the plurality of organic spacers [160a] comprised of pyrrole [paragraph [0064]].
Behera et al. discloses in Fig. 3D, paragraph [0007], [0026], [0031], [0043], [0055]
wherein the plurality of first spacers [341] comprise a plurality of organic spacers comprising at least one of CxHyNz or CxHy, the forming of the organic spacers including performing plasma deposition [paragraph [0026], [0031]];
the plurality of organic spacers [341] comprised of pyrrole [paragraph [0031]];
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim et al. and Behera et al. into the method of Tan et al. to include wherein the plurality of first spacers comprise a plurality of organic spacers comprising at least one of CxHyNz or CxHy, the forming of the organic spacers including performing plasma deposition; the plurality of organic spacers comprised of pyrrole; the organic spacer comprised of pyrrole. The ordinary artisan would have been motivated to modify Tan et al. in the above manner for the purpose of providing a spacer material that acts as a protective layer during the subsequent process and that provides excellent conformality higher than 95% with improved film properties and providing suitable spacer material that can be removed selectively relative to the patterned structures to form a pattern on the substrate; [paragraph [0007], [0017], [0031], [0043], [0055] of Behera et al., paragraph [0066]-[0067] of Kim et al.]]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Tan discloses the forming of the plurality of first spacers [215] including performing a plasma etch step. Behera et al. and Kim et al. suggests first spacers comprises organic layers. Behera et al. suggests the forming of the plurality of first spacers comprises organic layers include a plasma deposition. Thus the combination of Tan, Behera et al. and Kim et al. would result to “the forming of the organic spacers including performing plasma deposition and plasma etch steps.” Further, the ordinary artisan would have been motivated to modify Tan, Behera et al. and Kim et al. to include the forming of the organic spacers including performing a plasma etch step for the purpose of providing suitable etching method for etching spacer layers. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Tan discloses the plurality of mandrels [210] are on one side of the first spacers [215] and the second spacers [220] are on an opposite side of the first spacers [215]. Kim et al. discloses in Fig. 2H, the first spacers [160a] is organic spacers. Kim further discloses the first plurality of mandrels [150] are on one side of the organic spacers [160a] and the second spacers [170b] are on an opposite side of the organic spacers [160a]. Thus, incorporate the organic material disclosed by Kim into the first spacers disclosed by Tan would result to “the plurality of mandrels are on one side of the organic spacers and the second spacers are on an opposite side of the organic spacers.”
Tan fails to disclose
the substrate includes an etch stop layer and a substrate mask layer above the etch stop layer;
providing the plurality of mandrels above the substrate mask layer;
after the first spacer etch removal process, utilizing the plurality of mandrels and the plurality of second spacers as a self-aligned triple patterning pitch splitting mask during at least one subsequent etch step comprises utilizing the plurality of mandrels and the plurality of second spacers as the self-aligned triple patterning pitch splitting mask and etching the substrate mask layer through the plurality of mandrels and the plurality of second spacers to form a patterned substrate mask layer; 
after etching of the substrate mask layer to form the patterned substrate mask layer, removing the plurality of mandrels and the plurality of spacers; and 
etching the etch stop layer through the patterned substrate mask layer.
However, Tan discloses in paragraph [0020] and paragraph [0023] “[t]he pattern created by features 310, 311, and 325 can optionally be etched into the substrate 305 using features 310, 311, and 325 as a mask” and “the features created by the disclosed methods can be used as a mask to transfer the feature into the substrate below.”
Yoon et al. discloses in Fig. 12-Fig. 14, paragraph [0018]-[0032]
the substrate includes an etch stop layer [120] and a substrate mask layer [132] above the etch stop layer [120];
providing the plurality of mandrels [134P] above the substrate mask layer [132];
after the organic spacer etch removal process, utilizing the plurality of mandrels [134P] and the plurality of second spacers [150P] as a self-aligned triple patterning pitch splitting mask and etching the substrate mask layer [132] through the plurality of mandrels [134P] and the plurality of second spacers [150P] to form a patterned substrate mask layer [132P][Fig. 12-13, paragraph [0079]]; 
after etching of the substrate mask layer [132] to form the patterned substrate mask layer [132P], removing the plurality of mandrels [134P] and the plurality of spacers [150P][Fig. 13]; and 
etching the etch stop layer [120] through the patterned substrate mask layer [132P][Fig. 14, paragraph [0079]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Yoon et al. into the method of Tan to include the substrate includes the substrate includes an etch stop layer and a substrate mask layer above the etch stop layer; providing the plurality of mandrels above the substrate mask layer; after the first spacer etch removal process, utilizing the plurality of mandrels and the plurality of second spacers as a self-aligned triple patterning pitch splitting mask during at least one subsequent etch step comprises utilizing the plurality of mandrels and the plurality of second spacers as the self-aligned triple patterning pitch splitting mask and etching the substrate mask layer through the plurality of mandrels and the plurality of second spacers to form a patterned substrate mask layer; after etching of the substrate mask layer to form the patterned substrate mask layer, removing the plurality of mandrels and the plurality of spacers; and etching the etch stop layer through the patterned substrate mask layer. The ordinary artisan would have been motivated to modify Tan in the above manner for the purpose of providing suitable substrate structure below the features and providing suitable subsequent processes to transfer the feature into the substrate to form fine pattern in the substrate. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Tan fails to disclose
the silicon oxide is deposited at a temperature of less than 150°C and the silicon oxide is etched with a fluorocarbon plasma.
Sandhu discloses in paragraph [0077]-[0078], [0149], [0169]
the silicon oxide is etched with a fluorocarbon plasma;
a spacer etch process includes performing a fluorocarbon plasma etch. 
Sandhu discloses that the spacer material preferably can be deposited at a temperature compatible with the temporary layer and the underlying layers. The spacer material is preferably a low temperature oxide material, such as SiO2 formed by, e.g., atomic layer deposition (ALD). And the silicon oxide material can be deposited at a temperature of less than about 400°C.
 Guo et al. discloses in paragraph [0001], paragraph [0030]-[0036]
the silicon oxide is deposited at a temperature of less than 150°C.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sandhu and Guo et al. into the method of Tan et al., Kim et al., Behera et al. and Yoon et al. to include the silicon oxide is deposited at a temperature of less than 150°C and the silicon oxide is etched with a fluorocarbon plasma. The ordinary artisan would have been motivated to modify Tan et al., Kim et al., Behera et al. and Yoon et al. in the above manner for the purpose of providing suitable method for depositing and etching silicon oxide material [paragraph [0001] of Guo et al. and paragraph [0149] of Sandhu]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 32, as stated above, Behera et al. and Kim discloses 
the plurality of organic spacers comprised of CxHyNz [paragraph [0031] of Behera et al., paragraph [0040], paragraph [0064] of Kim].
The combination of Tan, Behera et al., Kim and Yoon fails to disclose 
wherein: the substrate mask layer is a hard mask comprising aluminum oxide, titanium oxide, or aluminum nitride.
Yoon et al. discloses in paragraph [0023] the substrate includes a substrate mask layer [132] comprising metal, an alloy, metal carbide, metal nitride, metal oxynitride, metal oxycarbide, a semiconductor, polysilicon, oxide, nitride, oxynitride, a hydrocarbon compound, or a combination thereof.
However, aluminum oxide, titanium oxide, or aluminum nitride are known metal oxide and metal nitride and therefore it would have been obvious to select them based on their suitability for use as the mask material in the device of Yoon. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 18-19, 22, 23, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965), Lee et al. (US Pub. 20070287299), Yoon et al. (US Pub. 20170213731), Sandhu (US Pub. 20070281219) and Guo et al. (US Pub. 20170103888).
Regarding claims 18-19, 22, 23 and 27, Tan et al. discloses in Fig. 2A-2F, paragraph [0016]-0019], paragraph [0023]-[0025], claims 11-12, 15-19 a method for performing a self-aligned triple patterning pitch splitting masking process, comprising: 
providing a substrate [paragraph [0023]-[0024]];
providing a plurality of mandrels [210] on the substrate [205]; 
forming a plurality of first spacers [215] on the substrate [205], the forming of the first spacers including performing a deposition and plasma etch steps such that, after forming of the first spacers, top surfaces of the plurality of mandrels [210] are exposed and the plurality of first spacers [215] extend along sides of the plurality of mandrels [210][Fig. 2C, paragraph [0017]]; 
forming a plurality of second spacers [220] on the substrate [205], at least one of the plurality of first spacers [215] being located between at least one of the plurality of mandrels [210] and at least one of the plurality of second spacers [220][Fig. 2D]; 
performing a first spacer etch removal process, the plurality of mandrels [210] and the plurality of second spacers [220] remaining on the substrate [205] after the first spacer etch removal process [Fig. 2F and paragraph [0019]]; and 
after the first spacer etch removal process, utilizing the plurality of mandrels [210] and the plurality of second spacers [220] as a self-aligned triple patterning pitch splitting mask during at least one subsequent etch step [claim 18, paragraph [0020] and paragraph [0023]];
wherein the plurality of mandrels [210] comprised of silicon nitride [claim 14, paragraph [0016]]; and
wherein the plurality of second spacers [220] comprised of silicon oxide deposited to cover the exposed top surfaces of the plurality of mandrels [210] and to cover top and side surfaces of the plurality of first spacers [215][Fig. 2D, claim 16]; 
wherein after depositing of the silicon oxide [220], and prior to removing the plurality of first spacers [215], the silicon oxide [220] is etched with a plasma and wherein the etching of the silicon oxide [220] exposes the top surfaces of the plurality of mandrels [210] and the top surfaces of the plurality of first spacers [Fig. 2E, paragraph [0018]];
wherein the self-aligned triple patterning pitch splitting mask having a pitch of 26 nm or less [claim 12, paragraph [0016] and paragraph [0019]].
Tan et al. fails to disclose 
wherein the plurality of first spacers comprise a plurality of organic spacers comprising at least one of CxHyNz or CxHy, the forming of the organic spacers including performing plasma deposition and plasma etch steps;
the plurality of organic spacers comprised of pyrrole; 
the organic spacer comprised of pyrrole;
the plurality of organic spacers being formed by a cyclic deposition etch process.
Kim et al. discloses in Fig. 2H-2I, paragraph [0064], [0079]
wherein the plurality of first spacers [160a] comprise a plurality of organic spacers comprising at least one of CxHyNz or CxHy [paragraph [0064]];
the organic spacer/the plurality of organic spacers [160a] comprised of pyrrole [paragraph [0064]].
Lee et al. discloses in Fig. 3B-3I and paragraph [0012], paragraph [0024], paragraph [0050], paragraph [0057]-[0075]
the forming of the organic spacers [240h] including performing plasma deposition and plasma etch steps;
the plurality of organic spacers [240h] being performed by a cyclic deposition etch process.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim et al. and Lee et al. into the method of Tan et al. to include wherein the plurality of first spacers comprise a plurality of organic spacers comprising at least one of CxHyNz or CxHy, the forming of the organic spacers including performing plasma deposition and plasma etch steps; the plurality of organic spacers comprised of pyrrole; the organic spacer comprised of pyrrole; the plurality of organic spacers being formed by a cyclic deposition etch process. The ordinary artisan would have been motivated to modify Tan et al. in the above manner for the purpose of providing a spacer material that acts as a protective layer during the subsequent process and that provides excellent conformality higher than 95% with improved film properties and providing suitable spacer material that can be removed selectively relative to the patterned structures to form a pattern on the substrate; providing suitable method for forming spacers having  desired width and a desired shape [paragraph [0012], paragraph [0061] of Lee et al., paragraph [0066]-[0067] of Kim et al.]]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Tan fails to disclose
the substrate includes an etch stop layer and a substrate mask layer above the etch stop layer;
providing the plurality of mandrels above the substrate mask layer;
after the first spacer etch removal process, utilizing the plurality of mandrels and the plurality of second spacers as a self-aligned triple patterning pitch splitting mask during at least one subsequent etch step comprises utilizing the plurality of mandrels and the plurality of second spacers as the self-aligned triple patterning pitch splitting mask and etching the substrate mask layer through the plurality of mandrels and the plurality of second spacers to form a patterned substrate mask layer; 
after etching of the substrate mask layer to form the patterned substrate mask layer, removing the plurality of mandrels and the plurality of spacers; and 
etching the etch stop layer through the patterned substrate mask layer.
However, Tan discloses in paragraph [0020] and paragraph [0023] “[t]he pattern created by features 310, 311, and 325 can optionally be etched into the substrate 305 using features 310, 311, and 325 as a mask” and “the features created by the disclosed methods can be used as a mask to transfer the feature into the substrate below.”
Yoon et al. discloses in Fig. 12-Fig. 14, paragraph [0018]-[0032]
the substrate includes an etch stop layer [120] and a substrate mask layer [132] above the etch stop layer [120];
providing the plurality of mandrels [134P] above the substrate mask layer [132];
after the organic spacer etch removal process, utilizing the plurality of mandrels [134P] and the plurality of second spacers [150P] as a self-aligned triple patterning pitch splitting mask and etching the substrate mask layer [132] through the plurality of mandrels [134P] and the plurality of second spacers [150P] to form a patterned substrate mask layer [132P][Fig. 12-13, paragraph [0079]]; 
after etching of the substrate mask layer [132] to form the patterned substrate mask layer [132P], removing the plurality of mandrels [134P] and the plurality of spacers [150P][Fig. 13]; and 
etching the etch stop layer [120] through the patterned substrate mask layer [132P][Fig. 14, paragraph [0079]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Yoon et al. into the method of Tan to include the substrate includes the substrate includes an etch stop layer and a substrate mask layer above the etch stop layer; providing the plurality of mandrels above the substrate mask layer; after the first spacer etch removal process, utilizing the plurality of mandrels and the plurality of second spacers as a self-aligned triple patterning pitch splitting mask during at least one subsequent etch step comprises utilizing the plurality of mandrels and the plurality of second spacers as the self-aligned triple patterning pitch splitting mask and etching the substrate mask layer through the plurality of mandrels and the plurality of second spacers to form a patterned substrate mask layer; after etching of the substrate mask layer to form the patterned substrate mask layer, removing the plurality of mandrels and the plurality of spacers; and etching the etch stop layer through the patterned substrate mask layer. The ordinary artisan would have been motivated to modify Tan in the above manner for the purpose of providing suitable substrate structure below the features and providing suitable subsequent processes to transfer the feature into the substrate to form fine pattern in the substrate. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Tan fails to disclose
the silicon oxide is deposited at a temperature of less than 150°C and the silicon oxide is etched with a fluorocarbon plasma.
Sandhu discloses in paragraph [0077]-[0078], [0149], [0169]
the silicon oxide is etched with a fluorocarbon plasma;
a spacer etch process includes performing a fluorocarbon plasma etch. 
Sandhu discloses that the spacer material preferably can be deposited at a temperature compatible with the temporary layer and the underlying layers. The spacer material is preferably a low temperature oxide material, such as SiO2 formed by, e.g., atomic layer deposition (ALD). And the silicon oxide material can be deposited at a temperature of less than about 400°C.
 Guo et al. discloses in paragraph [0001], paragraph [0030]-[0036]
the silicon oxide is deposited at a temperature of less than 150°C.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sandhu and Guo et al. into the method of Tan et al., Kim et al., Behera et al. and Yoon et al. to include the silicon oxide is deposited at a temperature of less than 150°C and the silicon oxide is etched with a fluorocarbon plasma. The ordinary artisan would have been motivated to modify Tan et al., Kim et al., Behera et al. and Yoon et al. in the above manner for the purpose of providing suitable method for depositing and etching silicon oxide material [paragraph [0001] of Guo et al. and paragraph [0149] of Sandhu]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 32, as stated above, Behera et al. and Kim discloses 
the plurality of organic spacers comprised of CxHyNz [paragraph [0031] of Behera et al., paragraph [0040], paragraph [0064] of Kim].
The combination of Tan, Behera et al., Kim and Yoon fails to disclose 
wherein: the substrate mask layer is a hard mask comprising aluminum oxide, titanium oxide, or aluminum nitride.
Yoon et al. discloses in paragraph [0023] the substrate includes a substrate mask layer [132] comprising metal, an alloy, metal carbide, metal nitride, metal oxynitride, metal oxycarbide, a semiconductor, polysilicon, oxide, nitride, oxynitride, a hydrocarbon compound, or a combination thereof.
However, aluminum oxide, titanium oxide, or aluminum nitride are known metal oxide and metal nitride and therefore it would have been obvious to select them based on their suitability for use as the mask material in the device of Yoon. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965) and Behera et al. (US Pub. 20160005596) as applied to claim 1 above and further in view of Sandhu (US Pub. 20070281219).
Regarding claim 28, Tan discloses in Fig. 2D-2E, 3B-3C, paragraph [0018], paragraph [0020] and claim 16 wherein the plurality of second spacers comprised of silicon oxide and wherein after depositing of the silicon oxide, the silicon oxide is etched by the second spacer etch process. Behera et al. also discloses in paragraph [0043], paragraph [0050], lines 8-9 the second spacer layer [oxide spacer] comprised silicon oxide deposited on the plurality of organic spacers [1st carbon spacer] during a deposition process.
Tan fails to disclose
wherein the second spacer layer is formed at a temperature less than 150°C, and the second spacer etch process includes performing a fluorocarbon plasma etch.
Sandhu discloses in paragraph [0077]-[0078], [0149], [0169]
the silicon oxide is etched with a fluorocarbon plasma;
a spacer etch process includes performing a fluorocarbon plasma etch. 
Sandhu discloses that the spacer material preferably can be deposited at a temperature compatible with the temporary layer and the underlying layers. The spacer material is preferably a low temperature oxide material, such as SiO2 formed by, e.g., atomic layer deposition (ALD). And the silicon oxide material can be deposited at a temperature of less than about 400°C. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sandhu into the method of Tan et al., Behera et al. and Kim et al. to include wherein the second spacer layer is formed at a temperature less than 150°C, and the second spacer etch process includes performing a fluorocarbon plasma etch. The ordinary artisan would have been motivated to modify Tan et al., Behera et al. and Kim et al. in the above manner for the purpose of providing suitable method for depositing and etching silicon oxide material [paragraph [0149] of Sandhu]. Further, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965) and Behera et al. (US Pub. 20160005596) as applied to claim 1 above and further in view of Park et al. (US Pat. 9461051) and Yoon et al. (US Pub. 20170213731).
Regarding claim 30, Tan further discloses in paragraph [0020] and paragraph [0023] “[t]he pattern created by features 310, 311, and 325 can optionally be etched into the substrate 305 using features 310, 311, and 325 as a mask” and “the features created by the disclosed methods can be used as a mask to transfer the feature into the substrate below.”
Tan fails to disclose
wherein the providing the substrate includes providing the substrate which includes a substrate mask layer which is not patterned and an etch stop layer, wherein the substrate mask layer is above the etch stop layer and the plurality of first patterned structures are above the substrate mask layer, the method further comprising: 
etching the substrate mask layer through the second pattern formed by the masking layer to form a third pattern in the substrate mask layer; 
removing the plurality of first patterned structures and the plurality of second spacers; 
etching the etch stop layer through the third pattern of the substrate mask layer; and 
removing remaining portions of the substrate mask layer.
Park et al. discloses in Fig. 10-Fig. 19
wherein the providing the substrate includes providing the substrate which includes a substrate mask layer [220] which is not patterned and an etch stop layer [130], wherein the substrate mask layer [220] is above the etch stop layer [130] and the plurality of first patterned structures [232] are above the substrate mask layer [220], the method further comprising: 
etching the substrate mask layer [200] through the second pattern formed by the masking layer [270 and 232] to form a third pattern [262] in the substrate mask layer [220][Fig. 14]; 
removing the plurality of first patterned structures [232] and the plurality of second spacers [270][Fig. 15]; 
etching the etch stop layer [130] through the third pattern [262] of the substrate mask layer [220][Fig. 17]; and 
removing remaining portions [262] of the substrate mask layer [220][Fig. 19].
Yoon et al. also discloses in Fig. 12-Fig. 14, paragraph [0018]-[0032]
wherein the providing the substrate includes providing the substrate which includes a substrate mask layer [132] which is not patterned and an etch stop layer [120], wherein the substrate mask layer [132] is above the etch stop layer [120] and the plurality of first patterned structures [134P] are above the substrate mask layer [132], the method further comprising: 
etching the substrate mask layer [132] through the second pattern formed by the masking layer [134P and 150P] to form a third pattern in the substrate mask layer [132P][Fig. 12-13, paragraph [0079]]; 
removing the plurality of first patterned structures [134P] and the plurality of second spacers [150P][Fig. 13]; 
etching the etch stop layer [120] through the third pattern of the substrate mask layer [132P][Fig. 14, paragraph [0079]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Park et al. and Yoon et al. into the method of Tan to include wherein the providing the substrate includes providing the substrate which includes a substrate mask layer which is not patterned and an etch stop layer, wherein the substrate mask layer is above the etch stop layer and the plurality of first patterned structures are above the substrate mask layer, the method further comprising: etching the substrate mask layer through the second pattern formed by the masking layer to form a third pattern in the substrate mask layer; removing the plurality of first patterned structures and the plurality of second spacers; etching the etch stop layer through the third pattern of the substrate mask layer; and removing remaining portions of the substrate mask layer. The ordinary artisan would have been motivated to modify Tan in the above manner for the purpose of providing suitable substrate structure below the features and providing suitable subsequent processes to transfer the feature into the substrate to form fine pattern in the substrate. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965) and Behera et al. (US Pub. 20160005596) and Guo et al. (US Pub. 20170103888) as applied to claim 9 above and further in view of Sandhu (US Pub. 20070281219).
Regarding claim 31, Tan discloses in Fig. 2D-2E, 3B-3C, paragraph [0018], paragraph [0020] and claim 16 wherein the forming of the plurality of second spacers includes, after the deposition process, performing an etching and wherein the plurality of second spacers comprised of silicon oxide. 
Tan fails to disclose
the etching comprises an etching with a fluorocarbon plasma.
Sandhu discloses in paragraph [0077]-[0078], [0149], [0169]
the etching to etch the silicon oxide comprises an etching with a fluorocarbon plasma. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sandhu into the method of Tan et al. to include the etching comprises an etching with a fluorocarbon plasma. The ordinary artisan would have been motivated to modify Tan et al. in the above manner for the purpose of providing suitable method for etching silicon oxide material [paragraph [0149] of Sandhu]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965) and Behera et al. (US Pub. 20160005596) as applied to claim 1 above and further in view of Grudowski et al. (US Pat. 7579228).
Regarding claim 33, Tan et al. discloses in Fig. 2F
wherein the plurality of first spacers [215] are, selectively removed with respect to the first plurality of patterned structures comprising silicon nitride [210] and the second plurality of spacers comprising silicon oxide [220].
As stated in the rejection of claim 1 above, Kim et al. discloses 
the plurality of first spacers are the plurality of organic spacers comprising CXHyNz;
wherein the plurality of organic spacers comprising CxHyNz [160a] are selectively removed with respect to the first plurality of patterned structures [150] and the second plurality of spacers [170b].
Thus, the combination of Tan et al. and Kim et al. discloses wherein the plurality of organic spacers comprising CxHyNz are selectively removed with respect to the first plurality of patterned structures comprising silicon nitride and the second plurality of spacers comprising silicon oxide.
Tan and Kim fails to disclose
wherein the plurality of organic spacers comprising CxHyNz are selectively removed using a H2/N2 plasma.
Grudowski et al. discloses in column 4, lines 39-65, column 6, lines 62-67, column 7, lines 3-20 and claim 15
wherein the plurality of organic spacers comprising CxHyNz are selectively removed using a H2/N2 plasma.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Grudowski et al. into the method of Tan and Kim to include wherein the plurality of organic spacers comprising CxHyNz are selectively removed using a H2/N2 plasma. The ordinary artisan would have been motivated to modify Tan and Kim in the above manner for the purpose of providing suitable method for removing organic spacers [column 6, lines 62-67 and claim 15 of Grudowski et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 35-36 rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965), Behera et al. (US Pub. 20160005596) as applied to claim 1 above and further in view of and further in view of Chen (US Pub. 20130065397) 
Regarding claims 35-36, Tan et al. fails to disclose 
wherein after forming the plurality of second spacers, a height of the exposed first patterned structures is higher than at least one of a height of the exposed organic spacers and a height of the second spacers;
wherein after removing the plurality of organic spacers, the height of the first patterned structures is higher than the height of the second spacers.
Behera et al. discloses in Fig. 5G
 wherein after forming the plurality of second spacers [571], a height of the exposed first patterned structures [521] is higher than at least one of a height of the exposed first spacers [561] and a height of the second spacers [571].
Chen et al. discloses in Fig. 2C-2E 
wherein after forming the plurality of second spacers [150], a height of the exposed first patterned structures [110] is higher than at least one of a height of the exposed first spacers [140] and a height of the second spacers [150];
wherein after removing the plurality of first spacers [140], the height of the first patterned structures [110] is higher than the height of the second spacers [150].
Kim et al. discloses the first spacers are organic spacers. 
Thus, the combination of Kim et al., Behera et al., and Chen et al. suggests “wherein after forming the plurality of second spacers, a height of the exposed first patterned structures is higher than at least one of a height of the exposed organic spacers and a height of the second spacers; wherein after removing the plurality of organic spacers, the height of the first patterned structures is higher than the height of the second spacers.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim et al., Behera et al. and Chen et al. into the method of Tan et al. to include wherein after forming the plurality of second spacers, a height of the exposed first patterned structures is higher than at least one of a height of the exposed organic spacers and a height of the second spacers; wherein after removing the plurality of organic spacers, the height of the first patterned structures is higher than the height of the second spacers. The ordinary artisan would have been motivated to modify Tan et al. in the above manner for the purpose of providing suitable heights of organic spacers and second spacers with respect to a height of first patterned structures to ensure first patterned structures are exposed after the forming of organic spacers and second spacers. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965) and Behera et al. (US Pub. 20160005596) and Guo et al. (US Pub. 20170103888) as applied to claim 9 above and further in view of Grudowski et al. (US Pat. 7579228).
Regarding claim 36, Tan et al. discloses in Fig. 2F
wherein the plurality of first spacers [215] are, selectively removed with respect to the first plurality of patterned structures comprising silicon nitride [210] and the second plurality of spacers comprising silicon oxide [220].
As stated above, Kim et al. discloses 
the plurality of first spacers are the plurality of organic spacers comprising CxHyNz;
wherein the plurality of organic spacers comprising CxHyNz [160a] are selectively removed with respect to the first plurality of patterned structures [150] and the second plurality of spacers [170b].
Thus, the combination of Tan et al. and Kim et al. discloses wherein the plurality of organic spacers comprising CxHyNz are selectively removed with respect to the first plurality of patterned structures comprising silicon nitride and the second plurality of spacers comprising silicon oxide.
Tan and Kim fails to disclose
wherein the plurality of organic spacers comprising CxHyNz are selectively removed using a H2/N2 plasma.
Grudowski et al. discloses in column 4, lines 39-65, column 6, lines 62-67, column 7, lines 3-20 and claim 15
wherein the plurality of organic spacers comprising CxHyNz are selectively removed using a H2/N2 plasma.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Grudowski et al. into the method of Tan and Kim to include wherein the plurality of organic spacers comprising CxHyNz are selectively removed using a H2/N2 plasma. The ordinary artisan would have been motivated to modify Tan and Kim in the above manner for the purpose of providing suitable method for removing organic spacers [column 6, lines 62-67 and claim 15 of Grudowski et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965) and Behera et al. (US Pub. 20160005596) and Guo et al. (US Pub. 20170103888) as applied to claim 9 above and further in view of Chen (US Pub. 20130065397) 
Regarding claims 37-38, Tan et al. fails to disclose 
wherein after forming the plurality of second spacers, a height of the exposed first patterned structures is higher than at least one of a height of the exposed organic spacers and a height of the second spacers;
wherein after removing the plurality of organic spacers, the height of the first patterned structures is higher than the height of the second spacers.
Behera et al. discloses in Fig. 5G
 wherein after forming the plurality of second spacers [571], a height of the exposed first patterned structures [521] is higher than at least one of a height of the exposed first spacers [561] and a height of the second spacers [571].
Chen et al. discloses in Fig. 2C-2E 
wherein after forming the plurality of second spacers [150], a height of the exposed first patterned structures [110] is higher than at least one of a height of the exposed first spacers [140] and a height of the second spacers [150];
wherein after removing the plurality of first spacers [140], the height of the first patterned structures [110] is higher than the height of the second spacers [150].
Kim et al. discloses the first spacers are organic spacers. 
Thus, the combination of Kim et al., Behera et al., and Chen et al. suggests “wherein after forming the plurality of second spacers, a height of the exposed first patterned structures is higher than at least one of a height of the exposed organic spacers and a height of the second spacers; wherein after removing the plurality of organic spacers, the height of the first patterned structures is higher than the height of the second spacers.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim et al., Behera et al. and Chen et al. into the method of Tan et al. to include wherein after forming the plurality of second spacers, a height of the exposed first patterned structures is higher than at least one of a height of the exposed organic spacers and a height of the second spacers; wherein after removing the plurality of organic spacers, the height of the first patterned structures is higher than the height of the second spacers. The ordinary artisan would have been motivated to modify Tan et al. in the above manner for the purpose of providing suitable heights of organic spacers and second spacers with respect to a height of first patterned structures to ensure first patterned structures are exposed after the forming of organic spacers and second spacers. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965), Lee et al. (US Pub. 20070287299), Yoon et al. (US Pub. 20170213731), Sandhu (US Pub. 20070281219) and Guo et al. (US Pub. 20170103888) as applied to claim 18 above and further in view of Grudowski et al. (US Pat. 7579228).
Regarding claim 39, Tan et al. discloses in Fig. 2F
wherein the plurality of first spacers [215] are, selectively removed with respect to the plurality of mandrels [210] and the second plurality of spacers comprising silicon oxide [220].
As stated above, Kim et al. discloses 
the plurality of first spacers are the plurality of organic spacers comprising CXHyNz;
wherein the plurality of organic spacers comprising CxHyNz [160a] are selectively removed with respect to the plurality of mandrels [150] and the second plurality of spacers [170b].
Thus, the combination of Tan et al. and Kim et al. discloses wherein the plurality of organic spacers comprising CxHyNz are selectively removed with respect to the plurality of mandrels and the second plurality of spacers comprising silicon oxide.
Tan and Kim fails to disclose
wherein the plurality of organic spacers comprising CxHyNz are selectively removed using a H2/N2 plasma.
Grudowski et al. discloses in column 4, lines 39-65, column 6, lines 62-67, column 7, lines 3-20 and claim 15
wherein the plurality of organic spacers comprising CxHyNz are selectively removed using a H2/N2 plasma.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Grudowski et al. into the method of Tan and Kim to include wherein the plurality of organic spacers comprising CxHyNz are selectively removed using a H2/N2 plasma. The ordinary artisan would have been motivated to modify Tan and Kim in the above manner for the purpose of providing suitable method for removing organic spacers [column 6, lines 62-67 and claim 15 of Grudowski et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965), Lee et al. (US Pub. 20070287299), Yoon et al. (US Pub. 20170213731), Sandhu (US Pub. 20070281219) and Guo et al. (US Pub. 20170103888) as applied to claim 18 above and further in view of Chen (US Pub. 20130065397) 
Regarding claims 40-41, Tan et al. fails to disclose 
wherein after forming the plurality of second spacers, a height of the exposed plurality of mandrels is higher than at least one of a height of the exposed organic spacers and a height of the second spacers;
wherein after removing the plurality of organic spacers, the height of plurality of mandrels is higher than the height of the second spacers.
Behera et al. discloses in Fig. 5G
 wherein after forming the plurality of second spacers [571], a height of the exposed plurality of mandrels [521] is higher than at least one of a height of the exposed first spacers [561] and a height of the second spacers [571].
Chen et al. discloses in Fig. 2C-2E 
wherein after forming the plurality of second spacers [150], a height of the exposed plurality of mandrels [110] is higher than at least one of a height of the exposed first spacers [140] and a height of the second spacers [150];
wherein after removing the plurality of first spacers [140], the height of plurality of mandrels [110] is higher than the height of the second spacers [150].
Kim et al. discloses the first spacers are organic spacers. 
Thus, the combination of Kim et al., Behera et al., and Chen et al. suggests “wherein after forming the plurality of second spacers, a height of the exposed plurality of mandrels is higher than at least one of a height of the exposed organic spacers and a height of the second spacers; wherein after removing the plurality of organic spacers, the height of the plurality of mandrels is higher than the height of the second spacers.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim et al., Behera et al. and Chen et al. into the method of Tan et al. to include wherein after forming the plurality of second spacers, a height of the exposed plurality of mandrels is higher than at least one of a height of the exposed organic spacers and a height of the second spacers; wherein after removing the plurality of organic spacers, the height of plurality of mandrels is higher than the height of the second spacers. The ordinary artisan would have been motivated to modify Tan et al. in the above manner for the purpose of providing suitable heights of organic spacers and second spacers with respect to a height of first patterned structures to ensure first patterned structures are exposed after the forming of organic spacers and second spacers. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s statement in the interview summary that “Applicant's representatives explained the deficiencies in the cited art such as a lack of any specific teaching resulting in a SiN patterned structure, an organic spacer, and a SiO second spacer. Particularly, Applicant's representative explained that not only are these features missing from the cited art, there is no teaching, suggestion, or motivation to combine these references to arrive at the claimed arrangement,” Examiner already provided a response during the interview to rebut that arguments (See Examiner Interview Summary Record mailed 03/15/2022). 
Regarding Applicant’s argument that “as understood by one of ordinary skill in the art, polycrystalline silicon and amorphous silicon refer to the same material with different physical structures,” Examiner respectfully disagrees because the above assertion is merely Attorney’s argument with no supported evidence. One of ordinary skill in the art would have known that even though they are composed of the same element silicon but they are identified with different names, have different physical structures and have different properties thus they are considered as different materials by one skill in the art. Paragraph [0012] of JPH1022474A “[t]he different materials are meant to have different properties and characteristics. Therefore, for example, amorphous silicon and polysilicon are different materials.” Also see paragraph [0011] of US 20050079648, paragraph [0045] of US 20080223440, paragraph [0027] of US 20130187109, paragraph [0026] of US20130292805… Another example, Allyl cyanide, Methacrylonitrile, pyrrole, and cyclopropyl are composed of the same elements (C, H, N) and have the same molecular formula C4H5N but they have different physical structures and different properties and one with basic knowledge of chemistry would never ever make a statement that Allyl cyanide, Methacrylonitrile, pyrrole, and cyclopropyl refer to the same material. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, as noticed by Applicant, Tan discloses in paragraph [0025] that “[i]t is, of course, possible to use other materials as first features and first and second conformal spacers. In general, materials are selected so that an etch chemistry is able to discriminate between the backbone (i.e., first features, 110, 210, 310, 311,410, and 411) and the second spacer film (i.e., 120, 220, 320, and 420), so that the first spacer film can be selectively etched away leaving the first and second (spacer) features. Table 1 provides additional exemplary materials that can be used in embodiments of the invention as described with respect to FIGS. 1-4, for example.” Tan further discloses in paragraph [0026] that “[p]ersons skilled in the relevant art appreciate that modifications and variations are possible throughout the disclosure and combinations and substitutions for various components shown and described. Reference throughout this specification to "one embodiment" or "an embodiment" means that a particular feature, structure, material, or characteristic described in connection with the embodiment is included in at least one embodiment of the invention, but does not necessarily denote that they are present in every embodiment. Furthermore, the particular features, structures, materials, or characteristics may be combined in any suitable manner in one or more embodiments. Various additional layers and/or structures may be included and/or described features may be omitted in other embodiments.” Thus, Tan explicitly disclosed that the first conformal spacer film can comprise other materials than the materials disclosed in Table 1; the materials disclosed in Table 1 are merely exemplary materials, not exclusive materials and can be combined in any suitable manner. In addition, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Furthermore, Tan explicitly discloses in claim 3 and claim 14 that the first features comprises silicon nitride. Tan explicitly discloses in claim 6 and claim 16 that the second conformal spacer layer comprises silicon oxide. Noting that claim 3 and claim 14 of Tan does not require material of second conformal spacer layer must be different than silicon oxide or must be the same as material of first features; and claim 6 and claim 16 of Tan does not require material of first features must be different than silicon nitride or must be the same as material of second conformal spacer layer. 
Tan fails to disclose the first conformal spacer film comprises CxHyNz. Kim et al. and Behera et al. are cited to teach that the first spacer layer can be an organic layer comprising CxHyN. Examiner provided the motivation for using the organic spacer layer is to provide “a spacer material that acts as a protective layer during the subsequent process and that provides excellent conformality higher than 95% with improved film properties and providing suitable spacer material that can be removed selectively relative to the patterned structures to form a pattern on the substrate; [paragraph [0007], [0017], [0031], [0043], [0055] of Behera et al., paragraph [0066]-[0067] of Kim et al.]]”.
Consequently, the combination of Tan, Kim et al. and Behera et al. would result to the first features comprises silicon nitride, the second conformal spacer layer comprises silicon oxide and the first conformal spacer film comprises CxHyNz as claimed. 
Finally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822